                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JAMES HOSKINS,

                    Plaintiff,
                                                   Case No. 20-cv-619-pp
      v.

HOUSE OF CORRECTION,

                  Defendant.
______________________________________________________________________________

 ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO FILE
                 CERTIFIED TRUST ACCOUNT STATEMENT
______________________________________________________________________________

      Plaintiff James Hoskins is no stranger to federal court. Between June

2002 and August 2006, he filed seven cases in the Eastern District of

Wisconsin. In at least two of those cases—Hoskins v. Jenkins, et al., 06-cv-867

(E.D. Wis.) and Hoskins v. TCF Bank, 06-cv-868 (E.D. Wis.)—the plaintiff filed

motions to proceed without prepaying the filing fee and provided the court with

his prisoner trust account statements. He is familiar with that process.

      On April 16, 2020, while he was in custody at the Milwaukee County

House of Correction, the plaintiff filed a lawsuit against that institution. Dkt.

No. 1. He said he was filing a “motion for habeas corpus” on several grounds,

including violations of the Constitution and 42 U.S.C. §1983, the federal civil

rights statute. Id. at 1. He asserted that the HOC was violating the Wisconsin

governor’s order requiring people to practice social distancing, placing him at

risk from COVID-19; that the HOC was inaccurately reporting the number of

people in the facility who were infected; that he was being denied library,
                                         1

           Case 2:20-cv-00619-PP Filed 08/24/20 Page 1 of 10 Document 18
recreation and legal copies, as well as mental health and medical services; that

he was charged for dental services he didn’t receive; that the menu in the

facility never changed and that the food often was spoiled; that the food in the

canteen was overpriced; and that he was being forced to use a paper mask

made in China and to wear the same one every day. Id. at 1-5. He sought

immediate release from custody, to be “restored to proper medical and mental

health,” to have the HOC held accountable for its wrongs, to be protected from

retaliation by HOC officers (who were reading his legal copies) and for money

damages. Id. at 4-6.

      The same day, the clerk of court sent the plaintiff a letter, explaining that

he needed file his form indicating whether he agreed to a magistrate judge

deciding his case and that he needed to either to pay a filing fee of $4001 or file

a request to proceed without prepaying the filing fee “together with a certified

copy of your institutional trust account statement for the past six months.”2

Dkt. No. 2. The letter gave the plaintiff twenty-one days either to pay the filing



1
 The plaintiff did not use an official court form to file his lawsuit. The court has
one form for petitioners seeking a writ of habeas corpus (asking to be released
from custody) and another for plaintiffs suing for civil rights violations (asking
for money damages). The filing fees are different—the filing fee for a habeas
petition is $5.00, while the filing fee for a civil rights claim for damages is $350
plus a $50 administrative fee. The plaintiff did not use either official form, and
he asked for both forms of relief—immediate release under habeas corpus and
damages under 42 U.S.C. §1983. The clerk’s office assumed the plaintiff meant
to file a damages claim under 42 U.S.C. §1983, so it informed him that he owed
the $400 fee for filing a civil rights case.

2
 The trust account statement is required so that the court may calculate the
amount of the initial partial filing fee required under the Prison Litigation
Reform Act, 28 U.S.C. §1915(a)(1).
                                         2

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 2 of 10 Document 18
fee or file the request. Id. Two weeks later, the court received from the plaintiff

a Prisoner Request to Proceed in District Court Without Prepaying the Full

Filing Fee. Dkt. No. 4. The form indicated that the plaintiff had “very little

funds” and that he would need housing once he was released, so he needed “all

funds left in [his] jail account.” Id. at 4. At the bottom of this form, the plaintiff

wrote, “P.S. I’ve requested trust fund account from HOC as of date not received.

J.H.” Id. The same day, the court received the plaintiff’s form indicating

whether he agreed to the magistrate judge deciding his case. Dkt. No. 5.

      By May 11, 2020, the clerk’s office had not received the plaintiff’s

certified trust account statement, so it sent the plaintiff a second letter. Dkt.

No. 6. On May 21, 2020, however, the second letter was returned to the clerk of

court as undeliverable and unable to forward. Dkt. No. 7.

      On June 3, 2020, the court received from the plaintiff a motion,

indicating that he wanted to “join” to his “Title 42 Section 1983 federal law

suit” several new claims against the House of Correction and individual

defendants. Dkt. No. 8. The clerk’s office docketed the filing as a motion to

amend the complaint. The last page of the document indicated that the plaintiff

had signed it on May 30, 2020. Id. at 6. The first page stated that the plaintiff

still was in the House of Correction. Id. at 1. The same day, however, the court

received a notice of change of address, indicating that the plaintiff was at the

Milwaukee County Jail on North 9th Street. Dkt. No. 9. Given this, on June 3,

2020, the clerk’s office mailed to the plaintiff at the Milwaukee County Jail




                                           3

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 3 of 10 Document 18
another copy of the second letter requesting the certified trust account

statement.

      On June 5, 2020, the court received a second complaint from the

plaintiff, this time naming the Milwaukee County Jail as a defendant. Hoskins

v. Milwaukee County Jail, 20-cv-851-pp. Again, the plaintiff did not send a

filing fee or a motion to proceed without prepaying the filing fee, and did not

provide the court with a trust account statement. On June 8, 2020, the clerk’s

office sent the plaintiff a letter giving him twenty-one days to file the trust

account statement. Id. at Dkt. No. 2. On June 17, 2020, the court received

from the plaintiff a Prisoner Request to Proceed In District Court Without

Prepaying the Full Filing Fee. Id. at Dkt. No. 4.

      The plaintiff attached some documents to this motion. One of those

documents is an inmate grievance form for the Milwaukee County Jail dated

June 1, 2020. Id. at Dkt. No. 4-1 at 1. In the grievance, the plaintiff asserted

that he made a purchase from “Armark” at the House of Correction “date of

purchase 5/7/20 Price $83.38,” and complained that he had not received that

purchase. Id. He also complained that “HOC has not returned my funds from

canteen purchase that I never received.” Id. He also included a second

grievance, also dated June 1, 2020, in which he asserted that he was released

from the House of Correction on a bracelet on May 13, 2020, but that as he

was driving himself to a doctor’s appointment on May 20, 2020, he was pulled

over and taken into custody; he asked to have the bracelet restored. Id. at Dkt.

No. 4-1 at 2.


                                          4

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 4 of 10 Document 18
      On June 9, 2020, the court received a third complaint from the plaintiff.

Hoskins v. Milwaukee County Jail, Case No. 20-cv-874 (E.D. Wis.) As with the

prior two complaints, the plaintiff did not send a filing fee or a request to

proceed without paying one, and did not provide a certified trust account

statement. The clerk sent him the usual letter the same day. Id. at Dkt. No. 2.

      Meanwhile, on June 15, 2020, the court received a document from the

plaintiff in this case; he had dated the document June 9, 2020. Hoskins v.

House of Correction, Case No. 20-cv-619 at Dkt. No. 11. The plaintiff said that

at 3:58 a.m. on Tuesday, June 9, 2020, he’d received the May 11, 2020 second

letter from the clerk’s office telling him he needed to file his trust account

statement (the letter the clerk had re-sent on June 3, 2020), and he asserted

that the envelope had been opened and resealed with clear tape. Id. at 1. He

claimed that his mail had been tampered with, and that officers of the

Milwaukee County Jail were in league with officers at the House of Correction

in a conspiracy to violate his rights. Id. at 1-2. He said he feared for his safety

and begged the court to remove him from the jail. Id. at 3. He included with

this motion a copy of a memo dated June 9, 2020; it appears to be a memo

from him to Inmate Accounts, asking that a certified copy of his trust account

statement be sent to the court. Dkt. No. 11-1.

      On June 18, 2020—two months after the plaintiff filed his lawsuit—the

court received from him another Prisoner Request to Proceed in District Court

Without Prepaying the Full Filing Fee. Dkt. No. 13. On this last page of this

motion, the plaintiff stated that


                                          5

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 5 of 10 Document 18
      I have worked all the days of my life. I am currently disabled. I lost
      my home last year 3035 N. 8th Milw. due to a fire I had no insurance.
      I currently live in a rooming house. Rent is due. I’ve been told to
      remove my belongings because I could not make last months rent
      due to incarceration.

Id. at 4. The document was dated June 15, 2018. Id.

      On July 21, 2020, the clerk’s office sent the plaintiff a second notice to

file his trust account statement in Case No. 20-cv-851. Hoskins v. Milwaukee

County Jail, Case No. 20-cv-851 at Dkt. No. 5. Two days later, the court

received from the plaintiff a request for the status on Case Nos. 20-cv-619 and

20-cv-851. Id. at 6.

      On July 27, 2020—over three months after the plaintiff filed this lawsuit,

five months after the date he reported he went into custody at the HOC and a

month and a half after he’d filed two additional lawsuits without providing his

trust account statement—the court issued an order in this case, telling the

plaintiff that if he did not provide the court with a copy of his trust account

statement in time for the court to receive it by the end of the day on August 21,

2020 (or an explanation of why he had not done so), the court would dismiss

his case for failure to comply with the court’s order. Hoskins v. House of

Correction, Case No. 20-cv-619 at Dkt. No. 4.

      On August 4, 2020, the court received from the plaintiff a letter dated

July 24, 2020 in Case No. 20-cv-851, stating that he was “in receipt” of the

clerk’s office’s “request for trust fund account.” Hoskins v. Milwaukee County

Jail, Case No. 20-cv-851 at Dkt. No. 7. He claimed to have received the clerk’s

office’s notice on July 23, 2020 and said “[t]his is the first notice I received.” Id.


                                          6

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 6 of 10 Document 18
He indicated that he had enclosed the “latest said copy”—presumably of his

trust account statement. Id. No trust account statement was enclosed.

       On August 11, 2020, the court’s July 27, 2020 order to show cause was

returned to the court with a statement that the plaintiff was no longer in the

Milwaukee County Jail. The court has received no updated address from the

plaintiff, and it has not received a trust account statement.

       As the court noted at the outset, the plaintiff is familiar with the need to

file trust account statements—he did so in at least two cases he filed in 2006.

Throughout this and the two subsequent cases, the clerk’s office has advised

the plaintiff that he needed to file a trust account statement covering the six

months prior to April 2020 (the month he filed the lawsuit). This court’s July

27, 2020 order—the one that got returned on August 11, 2020—said that the

plaintiff needed to provide the court with a trust account statement for the

months of October 2019 through March 2020; that would have been the six-

month period before his lawsuit. Dkt. No. 16 at 3. The clerk’s letters and the

court’s order required a six-month trust account statement because that is

what the Prison Litigation Reform Act requires. See 28 U.S.C. §1915(a)(2) (“A

prisoner seeking to bring a civil action . . . without prepayment of fees . . . shall

submit a certified copy of the trust fund account statement (or institutional

equivalent) for the prisoner for the 6-month period immediately preceding the

filing of the complaint . . . .”).

       In his complaint in this case, the plaintiff said that he had been in the

House of Corrections “for a retail theft since February 26, 2020.” Dkt. No. 1 at


                                          7

         Case 2:20-cv-00619-PP Filed 08/24/20 Page 7 of 10 Document 18
1. The publicly accessible docket indicates that a complaint was filed against

the plaintiff on February 5, 2020 in Milwaukee County Circuit Court, charging

him with retail theft. State v. Hoskins, Case No. 2020CM000433 (Milw. Cty.)

(available at https://wcca.wicourts.gov). The docket indicates that as of March

9, 2020, the plaintiff was in the Criminal Justice Facility. Id. It indicates that

on March 10, 2020, the defendant was turned over to Justice Point for

supervision. Id. The grievance the plaintiff attached to his request to proceed

without prepaying the filing fee in Case No. 20-cv-851 indicated that he had

been arrested again on May 20, 2020. Sometime between that date and August

11, 2020, the plaintiff was released from custody but has not provided the

court with his new address. The public docket indicates that on August 18,

2020, the plaintiff appeared via video in state court; the judge scheduled his

final pretrial conference for December 15, 2020 and his jury trial for January

20, 2021. State v. Hoskins, Case No. 2020CM000433 (Milw. Cty.) (available at

https://wcca.wicourts.gov).

      If, at the time he filed this lawsuit, the plaintiff had been in custody only

since February 26, 2020, he would not have been able to provide the court with

a trust account statement covering the six months prior to April 2020; he would

have been in custody for just over forty-five days. The plaintiff could have

provided the court with a trust account statement for the end of February and

all of March 2020. See Bowie v. Clark, No. 06C897, 2006 WL 2432021, at *2

(E.D. Wis. Aug. 21, 2006) (plaintiff who had been incarcerated two months

prior to filing federal lawsuit filed trust account statement for those two


                                         8

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 8 of 10 Document 18
months). He never has done so, despite acknowledging that as of June 3, 2020,

he had received the clerk’s letter telling him he must. The court tried to give the

plaintiff the opportunity to file the statement, issuing an order telling him that

he must do so by August 21, 2020. That order was returned as undeliverable,

and while it appears that the plaintiff is out of custody, he has not provided the

court with his current address.

      Because the plaintiff has not complied with the letter requiring him to file

his trust account statement and has not kept the court updated as to his

current address, the court will dismiss his case without prejudice. The state

court docket reflects the name of the plaintiff’s State Public Defender. The

court will send a copy of this order to that attorney, with a request that the

attorney forward the order to the plaintiff. Because the court is dismissing the

case without prejudice, the plaintiff may either file a new case (the court is

enclosing a copy of its form civil complaint for him to use if he chooses to go

this route) or ask the court to reopen this case.

      If the plaintiff files a new case (and assuming he is out of custody when

he does so), he must either pay the $400 filing fee or file a motion asking to

proceed without prepaying that filing fee (the court is attaching the Non-

Prisoner Request to Proceed in District Court Without Prepaying the Filing Fee

form). If the plaintiff asks the court to reopen this case, he must provide the

court with a copy of his trust account statement from the House of Corrections

for February and March 2020.




                                         9

        Case 2:20-cv-00619-PP Filed 08/24/20 Page 9 of 10 Document 18
      The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

for failure to file a certified trust account statement as required by 28 U.S.C.

§1915(a)(2).

      Dated in Milwaukee, Wisconsin this 24th day of August, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        10

       Case 2:20-cv-00619-PP Filed 08/24/20 Page 10 of 10 Document 18
